Title: To James Madison from Americanus, 13 April 1816
From: Americanus
To: Madison, James


                    
                        Washington City, April 13, 1816.
                    
                    
                        Letter No. II.
                        “If the system already devised, has not produced all the effects which were expected from it, new experiments ought to be made, when every effort to introduce among them (the Indian savages) ideas of exclusive property in things real as well as personal shall fail, let intermarriages between them and the whites be encouraged by the government. This cannot fail to preserve the race, with the modifications necessary of the enjoyment of civil liberty and social happiness. It is believed that the principles of humanity in this instance, are in harmonious concert with the true interest of the nation. It will redound more to the national honor, to incorporate by a humane and benevolent policy, the natives of our forests in the great American family of freemen, than to receive with open arms the fugitives of the old world, whether their flight has been the effect of their crimes OR THEIR VIRTUES. I have the honor &c. Wm. H. Crawford.”
                    
                    
                        Sir I promised in this communication to enquire, whether it was expedient to admit into the great political family of the United States, the Savage

Indians on our frontier: for this is a suggestion of Mr. Secretary Crawford, as a measure well worth attention with a view to the benefit of the American Union. And it must be confessed they have some qualities that would seem to fit them for becoming members of Congress.
                        1st. They are to a man very much attached to smoking and chewing tobacco when they can get it.
                        2dly. They can match the members from New England in swilling cyder, and the members from the middle and southern states in drinking whiskey and brandy toddy.
                        3dly. They can patiently sit and hear a man talk nonsense for a day together without betraying the least emotion. Their mongrel countryman John Randolph, whose unexampled prolixity is intolerable to a white man, could not wish for a better audience.
                        4thly. They in their turn are also fond of set speeches and discussions; long talks-paw-wowing as we call it, adopting their phraseology. The aforesaid John Randolph is a notable example of this propensity, who can grin and chatter for three days in continuance, dispensing thoughts by the thimble-full, and words by the bushel.
                        5thly. They have this qualification also in common with all members of Congress, that they are great lovers of venison and broiled stakes.
                        6thly. They would be excellent for lending a helping hand on a question to raise the wages of the members: for they are in the regular practice of sending deputations to their great Father the President of the U. States, to complain that their allowance is too scanty, that their whiskey is mixed with water, and their squaw’s blankets are too short, with other national grievances equally serious.
                        Then the collateral advantages to the American people would be of no small consequence from the introduction of many improvements and polite accomplishments among us, in which we are at present deficient.
                        In London, no belle or beau can dispense with the use of bear’s-grease to thicken the hair; our ladies at Washington are not yet au fait in the use of this most elegant application, so indispensible to the inside as well as the outside of an Indian.
                        We are also sadly at a loss of late years for some new steps in our dancing schools: some unhackneyed Chaconne, some substitute for the Pirouette a le Vestris, and the Pigeon’s wing. We might derive new ideas for a pas seul from the war-dance, and other capers to which the Indians are greatly attached. Indeed they are a dancing nation. “How came you here?” (said a traveller to a little Frenchman whom he found teaching Cotillions at an Indian Village to the sound of a pocket kit). Ah! j’etoit si bien persuadee que ces Messieurs les Sauvages, avoient des grands talens pour le danse.
                        Not that I would insinuate Mr. Secretary Crawford has any such talent.

Heaven forefend! He despised the French as a capering nation, whose language it was beneath his dignity to learn, when he was ambassador among them. He took what we call here in Congress phraseology, “high ground—a dignified and imposing attitude” (an attitude by the way which will not always impose upon the people either there or here[)]. He always moves “with solemn step and slow:” Statua taciturnior exit.
                        
                            The boys flock round him and the people stare
                            So Stiff, so grave, some statue you would swear,
                            Stept from its pedestal to take the air.
                        
                        Gravity is an excellent surtout: a coverslut. Like Charity, but in a different sense, it covereth a multitude of sins.
                        Sterne well defined it, an exterior deportment of the person to conceal the defects of the mind. But the posture-master is sometimes deceived, when like the silly Ostrich, he supposes that no one can discern his carcase, because he has taken pains to hide his head.
                        However, that we may treat this subject with all due seriousness, I will suppose Mr. Crawford’s plan put into execution, and that some Indian representatives of a frontier state are sent to Congress to discuss a Bank bill, or a Tariff, or a Bankrupt Law, questions such as are now pending.
                        I request of you, sir, should these lucubrations have the good fortune of meeting your morning glance, to consider for a moment, whether after putting this case, I have need to say one word in addition, to shew the glaring, the contemptible absurdity of Mr. secretary Crawford’s recommendation? At what period I wonder does this practical statesman, contemplate a branch of your 35,000,000 bank to be established for the benefit of the Creeks, the Choctaws or the Cherokees?
                        Sir, there are propositions, now and then to be met with, as you well know, so pre-eminently ridiculous, that one is apt to pause, lest there should be some secret, some mysterious meaning; lest our first impression should be a mistaken one, and we should discover that something more is meant than meets the ear; until upon reflection and consideration, we find ourselves astounded, and put to a non plus, by the mere, sheer, unmingled folly of the proposition and the proposer. So are we in the present instance.
                        Monroe is a man of business, so are Dallas and Gallatin and Rush, but Mr. Crawford is a mere theorist, and a very wild one. He commits himself and the administration most wantonly: he volunteers opinions that are sure to excite opposition and enmity. If he have talent or genius we are yet to discover it, but his want of judgment is most glaring. Can you trust such a man? If he will thus commit himself, may he not commit you?
                        I do not much wonder at this indeed considering the frontier education of Mr. Crawford; but how, sir, do you feel upon the occasion? How could you so mistake as to appoint this very ignorant man in the first instance as

Ambassador? You, it would appear, succumbed under the annoyance of his pretensions, and with fathoming his understanding, you took for granted that the shallows had no soundings.
                        But when he so publicly, so glaringly, exposed his manifest ignorance at Paris—when you were compelled to recall him for incapacity, as it is well known you were, what could induce you to appoint him secretary? Mr. Madison, Mr. Madison, conciliation is but a mild term, for fear and imbecility. Do you remember the tale of La Chose impossible? To conciliate a political enemy, is also la chose impossible; you have failed so often in these conciliatory plans, that I shall most earnestly deplore any further attempt at an experiment, so dangerous to the public interest, and so fatal to your own reputation.
                        Before an Indian can become a fit person for citizenship, he must learn our language, he must read our books, he must enter into our constitutional doctrines, he must become somewhat acquainted with our political characters, and our party politics. He must acquire notions of separate property, of regular industry. He must throw aside his propensity for ranging, for hunting, for war, for revenge. How many generations will this take? In a word, you must change the animal. Can you do this? Has it ever been done? and yet it has been tried often enough. Ameliorate their condition, as far as their nature and the circumstances of their existence will permit, but you cannot make an Indian a white man either with outside or within. How is he superior to the negro? Is he more teachable? Who will venture to say this? Yet would the southern delegation consent to admit the black man to a participation of the privileges that the secretary claims for the red men? There is no practical knowledge in this strange position. Savages and forests go together. Destroy the forest, and the savage retires. They have been tried often enough; they cannot bear civilization. I grant this is assertion, but you Sir, know it to be the assertion of matter of fact, now beyond dispute.
                        I beg permission sir, to refer you to the description of Mashpee, an Indian colony in the county of Barnstaple, under the protection of the State of Massachussets, dated September 2d, 1802, and published in the collections of the Massachusetts historical society: the extracts to the purpose will be found in Tudor’s North American Review, vol. 2, p. 112, et seq. It is an account of a fruitless attempt to civilize some Indian tribes, very honestly commenced and very perseveringly pursued by the Government of that State, but in vain. They have been constantly visited, and unremittingly attended to by committes from the society for propagating the gospel among the Indians, by committees of the legislature, by overseers specially appointed to attend to their interests, to listen to their complaints, to redress their grievances. But they have remained, idle, drunken, suspicious, abject and discontented. “They have neither become a religious or

a happy people. The exertions that have been made for their benefit, are honorable to the government, and to the Societies who have contributed their time and their wealth; but the melancholy reflection that they have labored in vain, perpetually intrudes itself on the mind. With a hundredth part of the pains that have been bestowed on these savages, a town might have been raised on the ground occupied by them, which would contain four times as many white inhabitants, enjoying all the comforts of civilized life, contributing by their industry to the welfare of the State, and by the taxes which they pay, to the support of government. But let them remain; and let the pious and benevolent still persever[e] in their endeavors, however hopeless, to make them good men and good christians.”
                        “Much has been said, (observes the editor of this Review, Mr. Tudor,) and written about the oppression of the natives by the first settlers of this country: many philanth[r]opists have regretted that pains had not been taken to civilize them: many well meaning, devout people have deplored their heathenish condition; with how much reason and justice these complaints have been uttered, this experiment may serve to explain. It will not be contended, that the experiment has been ill conducted, injudicious or extravagant, since it has been under the particular patronage of that most useful Institution, the Society for propagating the gospel among the Indians. It will not be alledged, that it has been hasty and incompleat, for it has now lasted ONE HUNDRED AND SIXTY YEARS.”
                        I perfectly agree in these sentiments. Do them good if you can; but before they can be induced to acquire the habits of civilized life, they will be pressed upon by white population, and the habits acquired will be the vicious habits of the frontier whites.
                        In fact, if 20 Indians require 20,000 acres for their subsistence and twenty white men members of civilized society can subsist more comfortably, and raise a more numerous progeny on a thousand acres, what right has the Indian to monopolize the larger quantity merely because he chooses to be indolent and idle?
                        However, I am desirous as much as Mr. Crawford, of doing them permanent good, by civilization, if it be possible; and therefore I shall not dispute about the outlines of the question. In my next letter I will take the liberty of examining his method of putting the plan in execution.
                        
                            Americanus.
                        
                    
                